Honorable Luther "Lu" Hardin State Senator 2505 West Second Court Russellville, AR  72801
Dear Senator Hardin:
This is in response to your request for an opinion on the following question:
   Can a person appointed to complete the unexpired term of the Russellville Municipal Court succeed himself in that office or does a county-wide vote and jurisdiction of the municipal court make it a county office and not a municipal office?
Even though the Municipal Judge of Russellville is elected by county-wide vote and has county-wide jurisdiction Amendment No. 29
of the Arkansas Constitution does not apply.  Amendment No. 29, Section 1 states as follows: "Vacancies in the office of United States Senator, in all elective state, district, circuit, county and township offices except those of Lt. Governor, Member of the General Assembly and Representative in the Congress of the United States, shall be filled by appointment by the Governor".  The relevant portion of Section 2 of Amendment No. 29 states, "No person appointed under Section 1 shall be eligible for appointment or election to succeed himself."
In Holman v. Johnson County Board of Election Commissioners,280 Ark. 128, 655 S.W.2d 408 (1983), the Arkansas Supreme Court ruled that Art. 7, 50 of the Arkansas Constitution applies to the filling of vacancies in the office of municipal judge since Amendment No. 29 is not all inclusive.  Amendment No. 29 specifically mentions elective state, district, circuit, county and township offices, however no mention is made of municipal offices.
For the foregoing reasons, it is my opinion that a person appointed to fill a vacancy under Article 7, Section 50 of the Arkansas Constitution may succeed himself.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General E. Jeffery Story.